                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                               :    Chapter 11
In re                                                          :
                                                               :    Case No. 17-12307 (BLS)
                                           1
M & G USA Corporation, et al.,                                 :
                                                               :    Jointly Administered
                                        Debtors.               :
                                                               :    Objection Date: January 4, 2019 at 4:00 p.m. (ET)
                                                               :    Hearing Date: January 16, 2019 at 10:00 a.m. (ET)
                                                                    Related to Docket Nos. 1976, 1986 and 2069

    SUMMARY OF FOURTH INTERIM FEE APPLICATION OF COLE SCHOTZ P.C.,
     DELAWARE CO-COUNSEL AND CONFLICTS COUNSEL TO THE OFFICIAL
        COMMITTEE OF UNSECURED CREDITORS, FOR ALLOWANCE OF
     COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
             FROM AUGUST 1, 2018 THROUGH OCTOBER 31, 2018

Name of Applicant:                                            Cole Schotz P.C.

Authorized to provide professional
services to:                                                  The Official Committee of Unsecured Creditors


Effective Date of Retention:                                  January 2, 2018
                                                              nunc pro tunc to November 13, 2017

Period for which Compensation
and Reimbursement is sought:                                  August 1, 2018 Through October 31, 2018

Amount of Compensation Sought as Actual,
Reasonable and Necessary:                                     $58,302.50

Amount of Expense Reimbursement Sought
as Actual, Reasonable and Necessary:                          $3,366.69

This is an:                                                   Interim Fee Application


1
            The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
            numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
            M & G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195),
            Mossi & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812),
            M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and
            Indo American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450
            Gears Road, Suite 240, Houston, Texas 77067.



57321/0001-16650714v1
       SUMMARY OF FEES AND EXPENSES REQUESTED IN THIS APPLICATION

Monthly Fee             Fee Period   Requested        Requested    Authorized   Authorized    Amount of
Application                            Fees           Expenses        Fees       Expenses     Holdback
Filing Date                                                                                    of Fees
  DI No.                                                                                       Sought
                                                                                               (20%)
 10/10/18                 8/1/18-    $20,604.50         $937.00    $16,483.60      $937.00      $4,120.90
 D.I. 1976                8/31/18
 10/17/18                 9/1/18-    $23,317.00         $893.71    $18,653.60      $893.71      $4,663.40
 D.I. 1986                9/30/18
 11/19/18                10/1/18-    $14,381.00        $1,535.98   $11,504.80    $1,535.98      $2,876.20
 D.I. 2069               10/31/18
TOTAL                                $58,302.50        $3,366.69   $46,642.00     $3,366.69    $11,660.50




                                                  2
57321/0001-16650714v1
                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                :   Chapter 11
In re                                                           :
                                                                :   Case No. 17-12307 (BLS)
                                           1
M & G USA Corporation, et al.,                                  :
                                                                :   Jointly Administered
                                        Debtors.                :
                                                                :   Objection Date: January 4, 2019 at 4:00 p.m. (ET)
                                                                :   Hearing Date: January 16, 2019 at 10:00 a.m. (ET)
                                                                    Related to Docket Nos. 1976, 1986 and 2069

          FOURTH INTERIM FEE APPLICATION OF COLE SCHOTZ P.C.,
          DELAWARE CO-COUNSEL AND CONFLICTS COUNSEL TO THE
    OFFICIAL COMMITTEE OF UNSECURED CREDITORS, FOR ALLOWANCE OF
     COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
              FROM AUGUST 1, 2018 THROUGH OCTOBER 31, 2018

                        Cole Schotz P.C. (the “Applicant” or “Cole Schotz”), Delaware co-counsel and

conflicts counsel to the Official Committee of Unsecured Creditors (the “Committee”) of M & G

USA Corporation and each of its affiliated debtors and debtors-in-possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases, submits this fourth interim fee application (the

“Interim Fee Application”) for allowance of compensation for professional services provided to the

Committee in the amount of $58,302.50 and reimbursement of actual and necessary expenses in the

amount of $3,366.69 for the period from August 1, 2018 Through October 31, 2018 (the “Fee

Period”). Cole Schotz incorporates herein by reference each of its monthly fee applications filed




1
            The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
            numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
            M & G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195),
            Mossi & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812),
            M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and
            Indo American Investments, Inc. (9208). The Debtors’ noticing address in these chapter 11 cases is 450
            Gears Road, Suite 240, Houston, Texas 77067.




57321/0001-16650714v1
during the Interim Fee Period together with the corresponding certifications of no objections.2 In

further support of this Interim Fee Application, Applicant respectfully represents as follows:

                                         JURISDICTION AND VENUE

                        1.   The Court has jurisdiction to consider this Application pursuant to

28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                        2.   The statutory predicates for the relief sought herein are sections 330 and

331 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). Such

relief also is warranted under Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of

the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), and the

Order Authorizing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals [Docket No. 308] (the “Interim Compensation Order”).3

                                                 BACKGROUND

A.          The Chapter 11 Cases

                        3.   On October 24, 2017 (the “Polymers Petition Date”), Debtor M&G

Polymers USA, LLC (“M&G Polymers”) filed a voluntary petition for relief under chapter 11 of

the Bankruptcy Code and, thereafter, on October 30, 2017 (the “Petition Date”), each of the other

Debtors commenced chapter 11 cases before this Court (together with the chapter 11 case of

M&G Polymers, the “Chapter 11 Cases”).


2
            See Docket Nos. 1976, 1986 and 2069 (monthly fee applications); and Docket Nos. 2029, 2056 and 2111
            (certifications of no objection).

3
            Capitalized terms not defined herein shall have the meanings ascribed to them in the Interim Compensation
            Order.




                                                       2
57321/0001-16650714v1
                        4.   The Debtors are continuing in possession of their properties and are

managing their businesses as debtors-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

                        5.   An Official Committee of Unsecured Creditors (the “Committee”) was

appointed in these Chapter 11 Cases on November 13, 2017 [Docket No. 146].

B.          The Retention of Cole Schotz

                        6.   On December 13, 2017, the Committee applied [Docket No. 480] to the

Court for an order authorizing it to retain and employ Cole Schotz as its counsel and conflicts

counsel, nunc pro tunc to November 13, 2017. On January 2, 2018, the Court entered an order

[Docket No. 588] authorizing such retention.

                        7.   All services for which compensation is requested by Cole Schotz were

performed for or on behalf of the Committee.

C.          The Interim Compensation Order

                        8.   On December 1, 2017, the Court entered the Interim Compensation Order,

which sets forth the procedures for interim compensation and reimbursement of expenses in

these cases. Specifically, the Interim Compensation Order provides that a Professional may file

and serve a Monthly Fee Application on or after the fifth day of each month following the month

for which compensation is sought. Provided that there are no objections to the Monthly Fee

Application filed within twenty-one (21) days after the service of a Monthly Fee Application, the

Professional may file a certificate of no objection with the Court, after which the Debtors are

authorized to pay such Professional eighty percent (80%) of the fees and one-hundred percent

(100%) of the expenses requested in such Monthly Fee Application. If an objection is filed to

the Monthly Fee Application, then the Debtors are authorized to pay 80% of the fees and 100%




                                                  3
57321/0001-16650714v1
of the expenses not subject to objection. In addition, the Interim Compensation Order provides

that each professional may file with the Court an interim fee application for compensation and

reimbursement of expenses at three-month intervals. Applicant files this Interim Fee Application

pursuant to the Interim Compensation Order.

                                    THE INTERIM FEE APPLICATION
                                  AND COMPLAINCE WITH GUIDELINES

                        9.     This Interim Fee Application was prepared in accordance with (a) Local

Rule 2016-2, (b) the United States Trustee Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in

Larger Chapter 11 Cases, adopted on June 11, 2013 (the “UST Guidelines”), and (c) the Interim

Compensation Order (collectively with Local Rule 2016-2 and the UST Guidelines, the

“Guidelines”).

                        10.    Annexed hereto are various schedules required by the Guidelines, as

applicable.

                        11.    Applicant provides the following responses to the questions set forth under

¶ C.5 of Appendix B of the UST Guidelines:

                        Question: Did you agree to any variations from, or alternatives to,
                        your standard or customary billing rates, fees or terms for services
                        pertaining to this engagement that were provided during the
                        application period? If so, please explain.
                        Response: No.
                        Question: If the fees sought in this fee application as compared to
                        the fees budgeted for the time period covered by this fee
                        application are higher by 10% or more, did you discuss the reasons
                        for the variation with the client?
                        Response: The fees sought in this Interim Fee Application are not
                        more than 10% of what was budgeted.
                        Question: Have any of the professionals included in this fee
                        application varied their hourly rates based on the geographic
                        location of the bankruptcy case.


                                                     4
57321/0001-16650714v1
                        Response: No
                        Question: Does the fee application include time or fees related to
                        reviewing or revising time records or preparing, reviewing, or
                        revising invoices? If so, please quantify by hours and fees.
                        Response: This Interim Fee Application does not include any fees
                        dedicated to revising time records or preparing and revising
                        invoices that would not normally be compensable outside of
                        bankruptcy.
                        Question: Does this fee application include time or fees for
                        reviewing time records to redact any privileged or other
                        confidential information? If so, please quantify by hours and fees.
                        Response: This Interim Fee Application includes approximately .9
                        hours with a value of $1,017.00 spent by Applicant to ensure that
                        time entries comply with the Local Rules and do not disclose
                        privileged or confidential information. The review and any
                        revision associated therewith was a necessary component of
                        Applicant’s preparation of each monthly fee application.
                        Question: Does this fee application include rate increases since
                        retention?
                        Response: Yes. Applicant’s hourly rates were adjusted on
                        September 1, 2018.

                               REASONABLE AND NECESSARY SERVICES

                        12.    The services for which Applicant seeks compensation were, at the time

rendered, necessary for, beneficial to, and in the best interests of, the Committee and the

Debtors’ estates. The services rendered were consistently performed in a timely manner

commensurate with the complexity, importance and nature of the issues involved. In accordance

with the factors enumerated in section 330 of the Bankruptcy Code, it is respectfully submitted

that the amount requested by Applicant is fair and reasonable given (a) the complexity of these

cases, (b) the time expended, (c) the nature and extent of the services rendered, (d) the value of

such services, and (e) the costs of comparable services other than in a case under this title.




                                                     5
57321/0001-16650714v1
                        WHEREFORE, Cole Schotz respectfully requests the Court enter an order

(a) approving the Interim Fee Application; (b) awarding Cole Schotz compensation for the Fee

Period in the amount of $58,302.50 and reimbursement for actual and necessary expenses in the

amount of $3,366.69; (c) authorizing payment of such sums to Cole Schotz pursuant to the

Interim Compensation Order; and (d) granting such other and further relief as the Court may

deem just and proper.


Dated: Wilmington, Delaware
       December 14, 2018

                                                   COLE SCHOTZ P.C.


                                                    /s/ David R. Hurst
                                                   J. Kate Stickles (No. 2917)
                                                   David R. Hurst (No. 3743)
                                                   500 Delaware Avenue, Suite 1410
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 652-3131
                                                   Facsimile: (302) 652-3117
                                                   kstickles@coleschotz.com
                                                   dhurst@coleschotz.com

                                                   Counsel for the Official Committee of
                                                   Unsecured Creditors




                                                   6
57321/0001-16650714v1
                                     M & G USA CORPORATION, et al.

             CUSTOMARY AND COMPARABLE COMPENSATION DISCLOSURES

The aggregate hourly rate for all Cole Schotz Delaware and New York non-bankruptcy
timekeepers (including both attorneys and paralegals) (the “Non-Bankruptcy Blended Rate”) for
the year-ending December 31, 2017 (the “Comparable Period”) was $486.67 per hour1; and the
aggregate hourly rate for all Cole Schotz Delaware and New York bankruptcy timekeepers
(including both attorneys and paralegals) (the “Bankruptcy Blended Rate”) for the Comparable
Period was $509.95 per hour.

The blended hourly rate for all Cole Schotz timekeepers (including both attorneys and
paralegals) who provided services to the Committee during the Application Period was
approximately $494.51 per hour.

  Category of                        2017                            2017
                                                                                             Application Period
  Cole Schotz                    Bankruptcy                     Non-Bankruptcy
                                                                                               Blended Rate
  Timekeeper                     Blended Rate                    Blended Rate
Partner                             $614.32                         $578.97                          $747.67
Special Counsel                     $453.04                           $453.04                          N/A
Associate                           $319.84                           $317.15                          N/A
Paralegal                           $272.69                           $282.52                        $208.83
Aggregated                          $509.95                           $486.67                       $494.512




1
            In calculating the Non-Bankruptcy Blended Rate, Cole Schotz excluded all billing data of Cole Schotz’s
            timekeepers that practice in the Bankruptcy and Corporate Restructuring Department. Cole Schotz
            calculated the Non-Bankruptcy Blended Rates by dividing the total dollar amount billed by Cole Schotz
            timekeepers during the Comparable Period by the total number of hours billed by Cole Schotz timekeepers
            during the Comparable Period.
2
            The blended rate is the actual blended rate during the Application Period and includes “other” timekeepers
            specifically categorized in the Summary of Timekeepers.



57321/0001-16650714v1
                                           M & G USA CORPORATION, et al.

           SUMMARY OF TIMEKEEPERS INCLUDED IN INTERIM FEE APPLICATION
                     AUGUST 1, 2018 THROUGH OCTOBER 31, 2018


Name of Professional              Department         Date of Bar         Hourly           Total       Total Fees         Total Fees
   and Position                   and Office         Admission        Billing Rate1       Billed        Billed           Requested
                                                                                          Hours
David R. Hurst                   Bankruptcy              1998            $670.00              2.20       $1,474.00          $1,474.00
Member                           Delaware                                $690.00              4.20       $2,898.00          $2,898.00
J. Kate Stickles                 Bankruptcy              1990            $745.00            19.70       $14,676.50         $14,676.50
Member                           Delaware                                $765.00            35.00       $26,775.00         $26,775.00
James W. Walker                  Bankruptcy              1985            $645.00              0.80        $516.00            $516.00
Member                           Texas
Daniel F. Geoghan                Bankruptcy              1999            $630.00              0.50          $315.00          $315.00
Member                           New York
Frances Pisano                   Bankruptcy               N/A            $295.00              0.30           $88.50           $88.50
Paralegal                        New Jersey
Pauline Z. Ratkowiak             Bankruptcy               N/A            $285.00             2.10          $598.50           $598.50
Paralegal                        Delaware                                $295.00             1.10          $324.50           $324.50
John Whitworth                   Bankruptcy               N/A            $200.00            16.50         $3,300.00         $3,300.00
Paralegal                        Delaware                                $205.00            35.20         $7,216.00         $7,216.00
Anthony Cortez,                  Information              N/A            $395.00             0.10            $39.50            $39.50
Litigation Support               Technology
                                 New Jersey                              $405.00              0.20           $81.00           $81.00
                                                                      Blended            117.90      $58,302.50          $58,302.50
TOTALS                                                                Hourly Rate:
                                                                      $494.51




     1
                 The rate represents the regular hourly rate for each attorney and paraprofessional who rendered legal
                 services. All hourly rates are adjusted by Cole Schotz P.C. on a periodic basis and such adjustment
                 typically occurs on September 1. The last such adjustment occurred on September 1, 2018.



     57321/0001-16650714v1
                                       REVISED PROPOSED
                              ESTIMATED BUDGET FOR FEE PERIOD
                            AUGUST 1, 2018 THROUGH OCTOBER 31, 2018
                                      (All Figures are Estimates)

               Project Category             Estimated       Estimated      Estimated      Estimated
                                             Hours             Fees          Hours           Fees
                                            (August)         (August)     (September -   (September -
                                                                            October)       October)
Asset Analysis and Recovery
Asset Disposition
Assumption and Rejection of Leases and
Contracts
Automatic Stay
Avoidance Action Analysis
Budgeting (Case)                                    10            4,600             10            4,960
Business Operations
Case Administration                                 15            6,900             40           19,840
Claims Administration and Objections                 5            2,300             10            4,960
Corporate Governance and Board Matters
Employee Benefits and Pensions
Fee Application Matters/Objections                  20            9,200             40           19,840
Retention Application Matters/ Objections            5                              10            4,960
Financing and Cash Collateral                       10            4,600             10            4,960
Litigation: Contested Matters and                   40           18,400             50           24,800
Adversary Proceedings
(not otherwise within a specific project
category)
Meetings and Communications with                    10            4,600             20            9,920
Creditors (including Committee Matters)
Non-Working Travel                                   5            2,300             10            4,960
Plan and Disclosure Statement                       10            4,600             50           24,800
Real Estate
Relief from Stay and Adequate Protection                5         2,300             10            4,960
Reporting
Tax
Valuation                                                                           20            9,920
Vendor Matters
Omnibus Court Hearings (include Hearing                 5                           30           14,880
Preparation)
Other Investigative Matters
U.S. Trustee Matters and Meetings                    5           2,300               5            2,480
SUBTOTAL                                           145         $66,700             315         $156,240

QUARTERLY ESTIMATED TOTAL HOURS:                                                                    460
QUARTERLY ESTIMATED TOTAL FEES:                                                                $229,940




    57321/0001-16650714v1
                             REVISED1 PROPOSED STAFFING PLAN FOR FEE PERIOD
                                 AUGUST 1, 2018 THROUGH OCTOBER 31, 2018
                                                  (All Figures are Estimates)
     Category of                Estimated Number             Average            Estimated Number of                Estimated
     Timekeeper                  of Timekeepers             Hourly Rate         Timekeepers Expected            Blended Hourly
                                Expected to Work             (August)            to Work on Matter                   Rate2
                                on Matter During                                 During The Budget               (September -
                                The Budget Period                                Period (September-                October)
                                     (August)                                         October)
Members                                 8                        $690                     6                           $674

Special Counsel                           1                      $465                        0                          $0

Associates                                7                      $335                        3                        $402

Paralegals                                4                      $267                        3                        $265

Other –                                   2                      $345                        1                        $405
Litigation Support
Estimated Blended                        22                      $460                       13                        $496
Hourly Rate




     1
                 The initial budget and staffing plan provided to the Committee contained an error in the blended hourly
                 rate. The revised staffing plan reflects the correct estimated blended hourly rate, and, consequently, the
                 budget reflects lower estimated quarterly fees.
     2
                 Reflects Cole Schotz rate change effective September 1, 2018.



     57321/0001-16650714v1
         SUMMARY OF COMPENSATION REQUESTED BY PROJECT CATEGORY
                  AUGUST 1, 2018 THROUGH OCTOBER 31, 2018


                        Project Category     Total Hours     Total Fees

Case Administration                                   5.90      $2,267.50
Cash Collateral and DIP Financing                     2.10      $1,606.50
Committee Matters and Creditor Meetings               2.50      $1,820.00
Disclosure Statement/Voting Issues                    7.70      $5,722.50
Fee Application Matters/Objections                   58.80     $20,754.50
Litigation/General                                   22.30     $14,849.00
Preparation for and Attendance at Hearings            8.70      $5,023.50
Reorganization Plan                                   6.00      $4,584.00
Retention Matters                                     3.50      $1,369.00
Budgeting (Case)                                      0.40        $306.00
Total Incurred:                                     117.90     $58,302.50
Total Requested:                                    117.90     $58,302.50




57321/0001-16650714v1
                        SUMMARY OF EXPENSE REIMBURSEMENT BY CATEGORY
                            AUGUST 1, 2018 THROUGH OCTOBER 31, 2018


            Expense Category             Service Provider   Total Expenses
                                          (if applicable)
Photocopying/Printing/Scanning                                           $5.00
(50 pages @ $.10/page)
Court Conference Call                       CourtCall                   $30.00
Court Fees                                     ECF                       $7.80
Data Host Fees                           Cole Schotz P.C.            $1,611.00
Delivery Services/Couriers                 Parcels, Inc.                $37.50
Deposition Transcripts                       Reliable                  $303.60
Outside Printing                           Parcels, Inc.             $1,371.79
TOTAL                                                                $3,366.69




57321/0001-16650714v1
                                   SUMMARY OF INTERIM FEE APPLICATION


                                      SUMMARY OF INTERIM FEE APPLICATION
Name of Applicant                                                           Cole Schotz P.C.
Name of Client                                                              Official Committee of Unsecured Creditors
                                                                            of M & G USA Corporation, et al.
Fee period covered by Interim Fee Application                               August 1, 2018 Through October 31, 2018
Total compensation sought during Fee Period                                 $58,302.50
Total expenses sought during Fee Period                                     $3,366.69
Petition Date                                                               October 24, 2017
Retention Date                                                              January 2, 2018 nunc pro tunc to November 13, 2017
Date of order approving employment                                          January 2, 2018
Total compensation approved by interim order to date                        $1,008,819.00
Total expenses approved by interim order to date                            $62,135.99
Total allowed compensation paid to date                                     $1,276,913.411
Total allowed expenses paid to date                                         $72,321.14
Blended rate in Interim Fee Application for all Attorneys                   $747.67
Blended rate in Interim Fee Application for all Timekeepers                 $494.51
Compensation sought in this Interim Fee Application                         $35,137.20
already paid pursuant to a monthly compensation order
but not yet allowed
Expenses sought in this Interim Fee Application already paid                $1,830.71
pursuant to a monthly compensation order but not yet allowed
Number of professionals included in this                                    8
Interim Fee Application
If applicable, number of professionals in this Interim Fee                  0
Application not included in staffing plan
If applicable, difference between fees budgeted and                         Budgeted: $229,940.00
compensation sought for this Fee Period                                     Actual: $58,302.50
Number of professionals billing fewer than 15 hours                         6
to the case during this Fee Period:
Are any rates higher than those approved or disclosed at                    Yes. All hourly rates were adjusted September 1,
retention? If yes, calculate and disclose the total compensation            2018. Assuming the rate originally disclosed,
sought in this Interim Fee Application using the rates originally           the total compensation sought in this
disclosed in the retention application:                                     Interim Fee Application would be $57,326.50.




      1
                  Total amount of compensation received for the First, Second and Third Interim Fee Periods. Additional
                  amounts remain owing pursuant to the Omnibus Order Approving Second Interim/Quarterly Fee
                  Applications of Professionals [Docket No. 1719].



      57321/0001-16650714v1
